Exhibit 10.1

FIRST AMENDMENT TO SUBLEASE AGREEMENT

THIS FIRST AMENDMENT TO SUBLEASE AGREEMENT (this “Amendment”) is made as of the
25th day of September, 2017, by and between Refuge Biotechnologies, Inc., a
Delaware corporation (“Sublessor”) and BioPharmX, Inc., a Nevada corporation
(“Sublessee”), with reference to the following facts and objectives:

RECITALS

A.Sublessor, as tenant, and Menlo PREHC I, LLC, Menlo PREPI I, LLC and TPI
Investors 9, LLC, as landlord (“Master Lessor”), entered into that certain
lease, dated as of October 18, 2016 (the “Master Lease”), with respect to
premises consisting of approximately 17,195 rentable square feet of space,
located at 1505 Adams Drive, Menlo Park, California (the “Premises”). 

B.Sublessor subleased a portion of the Premises to Sublessee consisting of
approximately 12,066 rentable square feet of space within “Suite C” (the
“Subleased Premises”), under a Sublease dated as of November 17, 2016 (the
“Sublease”).

C.Sublessee desires, among other things, to (i) expand the size of the Subleased
Premises to include exclusive use of the second floor conference room and
(ii) extend the term of the Sublease, all as more particularly set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of good and valuable consideration, the
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1. Effective Date.  As used herein, the term “Effective Date” shall mean the
later of (i) September 25, 2017 and (ii) the date Master Lessor consents to this
Amendment as set forth in Paragraph 6 hereof.

2. Subleased Premises.  As of the Effective Date, the Subleased Premises shall
be expanded to include exclusive use of the second floor conference room, which
had been designated as part of the Shared Areas on Exhibit B of the Sublease
(the “Second Floor Conference Room”).  As of the Effective Date, (a) the Second
Floor Conference Room shall be included in the Subleased Premises, (b) the
portion of Paragraph 2 of the Sublease which reads: “consisting of approximately
12,066 rentable square feet” shall be replaced with “consisting of approximately
12,203.38 rental square feet of space”,  (c) the reference to the “second floor
conference room” in the definition of Shared Areas in Paragraph 2 of the
Sublease shall be deleted and (d) Exhibit B of the Sublease shall be deemed
revised to include the Second Floor Conference Room as part of the Subleased
Premises rather than the Shared Areas. 

3. Term.  As of the Effective Date, the Term of the Sublease shall be amended
expire on December 14, 2018 (the “Extended Expiration Date”).





--------------------------------------------------------------------------------

 



4. Rent.  As of the Effective Date, the first sentence of Paragraph 4(A) of the
Sublease shall be deleted and replaced with the following:

“Sublessee shall pay to Sublessor as base rent for the Subleased Premises for
each month during the Term from the Effective Date to December 14, 2017, the
amount of Fifty-One Thousand Eight Hundred Sixty-Four and 37/100 Dollars
($51,864.37) per month, and from December 15, 2017 through the Extended
Expiration Date, the amount of Fifty-Three Thousand Four Hundred Twenty and
30/100 Dollars ($53,420.30) per month (“Base Rent”).”

Further, as of the Effective Date, Paragraph 18(xiv) of the Sublease shall be
deleted and replaced with “Lessee’s Pro Rata Share” shall mean 70.97% of the
Premises, 40.36% of the Building and 2.28% of the Menlo Business Park.”

5. Furniture, Fixtures and Equipment.  From and after the Effective Date,
Sublessee shall have the right to use during the Term the office furnishings
within the Second Floor Conference Room, and such furnishings shall be deemed to
be part of the Furniture as set forth in Paragraph 21 of the Sublease.

6. Master Lessor’s Consent.  This Amendment and Sublessor’s and Sublessee’s
obligations hereunder are conditioned upon the written consent of Master Lessor
in a form reasonably acceptable to Sublessor and Sublessee.  If Sublessor fails
to obtain Master Lessor’s consent within thirty  (30) days after full execution
of this Amendment, then Sublessor or Sublessee may terminate this Amendment by
giving the other party written notice thereof prior to receipt of the written
consent of Master Lessor. 

7. Miscellaneous.  This Amendment, together with the Sublease, constitutes the
entire agreement between Sublessor and Sublessee regarding the Sublease and the
subject matter contained herein and supersedes any and all prior and/or
contemporaneous oral or written negotiations, agreements or
understandings.  This Amendment shall be binding upon and inure to the benefit
of Sublessor and Sublessee and their respective heirs, successors and
assigns.  No subsequent change or addition to this Amendment shall be binding
unless in writing and duly executed by both Sublessor and Sublessee.  Except as
specifically amended hereby, all of the terms and conditions of the Sublease are
and shall remain in full force and effect and are hereby ratified and confirmed.
Any capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Sublease or Master Lease, as applicable.

[Signatures on following page]



-2-

--------------------------------------------------------------------------------

 



 

 

 

 

 

SUBLESSOR:

 

SUBLESSEE:

 

 

 

REFUGE BIOTECHNOLOGIES, INC.,

 

BIOPHARMX, INC.,

a Delaware corporation

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Bing C. Wang

 

By:

/s/ Greg Kitchener

Name:

Bing C. Wang

 

Name:

Greg Kitchener

Its:

Chief Executive Officer

 

Its:

Chief Financial Officer

 

-3-

--------------------------------------------------------------------------------